Name: Commission Regulation (EEC) No 1883/93 of 13 July 1993 discontinuing the additional amounts for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 171 /24 Official Journal of the European Communities 14. 7 . 93 COMMISSION REGULATION (EEC) No 1883/93 of 13 July 1993 discontinuing the additional amounts for ovalbumin and lactalbumin below the sluice-gate price ; whereas the conditions set out in Article 5 (3) of Regulation (EEC) No 2783/75 are not satisfied ; whereas it is therefore necessary to discon ­ tinue additional amounts laid down in Regulation (EEC) No 1223/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as last amended by Regu ­ lation (EEC) No 4001 /87 (2), and in particular Article 5 (5) thereof, Whereas for certain of the products specified in Article 1 of Regulation (EEC) No 2783/75, additional amounts were fixed by Commission Regulation (EEC) No 1223/93 of 18 May 1993 fixing the additional amounts for oval ­ bumin and lactalbumin (3), as corrected by Regulation (EEC) No 1252/93 (4); Whereas, from the regular review of the dates serving as a basis for the determination of average offer prices for the abovementioned products, it appears that the free-at ­ frontier offer prices for these products are no longer HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1223/93 is hereby repealed. Article 2 This Regulation shall enter into force on 14 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 377, 31 . 12, 1987, p. 44. (3) OJ No L 123, 19. 5. 1993, p. 1 . (4) OJ No L 127, 25. 5. 1993 , p. 14.